 



Exhibit 10.1

AMENDED EMPLOYMENT AGREEMENT

     THIS AMENDED EMPLOYMENT AGREEMENT (this ”Agreement”) is made at Cleveland,
Ohio, as of February 15, 2005, between KEYCORP, an Ohio corporation (“Key”), and
HENRY L. MEYER III (“Meyer”). The original version of this Agreement was entered
into by Key and Meyer as of May 15, 1997, and was amended as of each of
November 20, 1997, July 21, 1999, February 1, 2001, and July 18, 2002. Further
amendments are incorporated below in this Agreement which replaces and
supersedes both the original version and those prior amendments.

     Meyer has been elected as Chairman of the Board of Directors, President,
and Chief Executive Officer of Key. Key is entering into this Agreement in
recognition of the importance of Meyer’s services to the continuity of
management of Key and based upon its determination that it will be in the best
interests of Key and its Subsidiaries to encourage Meyer’s continued attention
and dedication to his duties on behalf of Key on into the future. (As used in
this Agreement, the term “Subsidiaries” and certain other capitalized terms have
the meanings ascribed to them in Section 25, at the end of this Agreement.)

     Key and Meyer agree, effective as of the date first set forth above (the
“Effective Date”), as follows:

1. Employment, Term. Key engages and employs Meyer to render such services in
the administration and operation of its affairs as, from time to time, may be
specified by its Board of Directors in a manner consistent with his status as
Chairman of the Board of Directors, President, and Chief Executive Officer, all
in accordance with the terms and conditions of this Agreement, for a constantly
renewing three year term, commencing on the Effective Date, so that the
remaining term of employment under this Agreement shall always be three years,
unless: (a) either party gives written notice to the other that the term shall
no longer constantly renew (in which case, the term of employment under this
Agreement will expire on the third anniversary of the giving of such notice) or
(b) Meyer’s employment under this Agreement is earlier terminated in accordance
with the provisions of one of Sections 6.2 through 6.7 of this Agreement. Thus,
for example, on February 16, 2005, the term of employment under this Agreement
will be for three years until February 16, 2008; automatically, without any
action by either party, the term will renew and extend itself on February 17,
2005 so as to be a three year term of employment until February 17, 2008; and so
on with the term automatically extending on a daily basis so as always to be a
three year term until either notice is given under clause (a) above or Meyer’s
employment is earlier terminated in accordance with the provisions of one of
Sections 6.2 through 6.7 of this Agreement.

2. Full-Time Services. Meyer will devote all his time and efforts to the service
of Key, except for (a) usual vacation periods and reasonable periods of illness,
(b) services as an officer and director of any Subsidiary of Key, and
(c) services as a director or trustee of other corporations or organizations
that are not in competition with Key or any Subsidiary, except that,

 



--------------------------------------------------------------------------------



 



Meyer shall obtain the prior approval of the Chairman of the Compensation
Committee of Key’s Board of Directors before accepting a position as director or
trustee of any for profit entity, other than Continental Airlines, Inc. (whether
the entity is in corporate or other form).

3. Executive Officer. Except as provided in the last sentence of this Section 3,
Meyer shall hold the offices of Chairman of the Board of Directors, President,
and Chief Executive Officer of Key throughout the period of his employment under
this Agreement. Meyer and Key may, at some point in time after the Effective
Date, mutually agree that a different executive officer of Key should hold the
title of President and report to Meyer while Meyer remains as Chairman of the
Board of Directors and Chief Executive Officer of Key.

4. Compensation. For all services to be rendered by Meyer to Key under this
Agreement, including services as an officer, director, Chairman of the Board of
Directors, or member of any committee of Key or of any Subsidiary, or any other
services specified by the Board of Directors, Key shall pay to Meyer, in equal
monthly or more frequent installments, Base Salary at a rate of not less than
$950,000 per annum. The rate of Meyer’s Base Salary shall be subject to increase
from time to time at the discretion of the Compensation Committee of the Board
of Directors and shall not be subject to decrease except and then only to the
extent that there is an across-the-board salary reduction applicable to the
executive officers of Key generally. In addition to being paid such Base Salary,
Meyer shall participate fully in any incentive compensation, retirement,
savings, stock option, restricted stock, disability, and other employee benefit
and welfare plan or arrangement allowed or provided by Key in which he would
otherwise be eligible for participation as an executive officer and employee of
Key, and, to the extent not provided, Key shall pay or provide for the payment
of benefits commensurate with Meyer’s annual compensation.

5. Certain Compensation Guaranties During Two Years following a Change of
Control. For so long as Meyer remains in the employ of the Surviving Entity or
one of its Subsidiaries during the period beginning on the day after any Change
of Control and continuing through the second anniversary of that Change of
Control (the period of Meyer’s employment during that two year period being the
“Guaranteed Compensation Period”), Meyer shall be entitled to the Incentive
Compensation Guaranty set forth in Section 5.1 and to the Option/SAR Guaranty
set forth in Section 5.2. For purposes of determining Meyer’s entitlement to
benefits under the Supplemental Retirement Plan, amounts received by Meyer in
satisfaction of the Incentive Compensation Guaranty set forth in Section 5.1, to
the extent allocable to long term incentive compensation that was taken into
account in determining Average Annual Incentive Compensation, shall be deemed to
be long term incentive compensation received by Meyer during the Guaranteed
Compensation Period.

5.1 Guaranteed Level of Incentive Compensation. Except as otherwise provided in
Section 5.3, the Surviving Entity shall cause Meyer to receive, during the
Guaranteed Compensation Period, as incentive compensation, an amount that, on an
annualized basis, is at least equal to Meyer’s Average Annual Incentive
Compensation. The guaranty set forth in the immediately preceding sentence (the
“Incentive Compensation Guaranty”) establishes a minimum amount of incentive
compensation that must be paid to Meyer with respect to

2



--------------------------------------------------------------------------------



 



Meyer’s employment during the Guaranteed Compensation Period. Except as and to
the extent otherwise permitted by any of the provisions of Section 5.3:

(a) The Surviving Entity shall make payments to Meyer in cash that satisfy the
Incentive Compensation Guaranty quarterly in arrears, within 30 days after the
end of each calendar quarter for each quarter or portion thereof during the
Guaranteed Compensation Period;

(b) If Meyer’s employment is terminated for any reason other than Cause, all
unpaid guaranteed incentive compensation with respect to the Guaranteed
Compensation Period shall be paid to Meyer by the Surviving Entity in a lump sum
within 30 business days following the Termination Date; and

(c) If Meyer’s employment is terminated by the Surviving Entity for Cause, the
Surviving Entity shall not be required to pay to Meyer any amount of incentive
compensation otherwise payable at any time on or after the Termination Date.

5.2 Guaranteed Participation in Stock Option and SAR Plans. During the
Guaranteed Compensation Period, Meyer shall participate fully (at a level that
is at least comparable to the level at which he participated in the last
calendar year that ended before the date of the Change of Control and is at
least equal to the highest targeted level at which other executive officers of
the Surviving Entity participate) in each and every stock option and stock
appreciation right plan in which executive officers of the Surviving Entity
generally participate. The guaranty of full participation set forth in this
Section 5.2 is hereinafter sometimes referred to as the “Option/SAR Guaranty.”

5.3 Exceptions to and Alternative Means of Satisfying the Incentive Compensation
Guaranty. For purposes of the exceptions and alternative means of satisfying the
Incentive Compensation Guaranty that are set forth in this Section 5.3, the
Incentive Compensation Guaranty shall be deemed to be made up of two parts, the
“Short Term Part” and the “Long Term Part,” each of which shall bear the same
proportion, respectively, to the entire Incentive Compensation Guaranty as
Average Short Term Incentive Compensation and Average Long Term Incentive
Compensation bear, respectively, to Average Annual Incentive Compensation.

(a) Bona fide Short Term Incentive Compensation Plan Exception. If (i) the
Surviving Entity maintains a bona fide short term incentive compensation plan
that (x) would satisfy the Short Term Part if Meyer received short term
incentive compensation under that plan at Meyer’s target level (as the target
level is specified under that plan) and (y) specifies a target level for Meyer
that is the highest target level for any executive employed by the Surviving
Entity; (ii) the Surviving Entity, in administering that plan in good faith and
without discriminating against Meyer, utilizes a performance factor that is
intended to rate the corporation’s overall performance for the short term
compensation cycle in question; (iii) that performance factor is uniformly
applied (either in establishing an incentive compensation pool or

3



--------------------------------------------------------------------------------



 



against each participant’s target) to all participants in the plan; and (iv) the
application of that factor reduces the short term incentive compensation payable
under that plan to a level below Meyer’s target level; then payment of the short
term incentive compensation, if any, due to Meyer at the reduced level under
that plan shall satisfy the Surviving Entity’s obligation under the Short Term
Part for that particular short term compensation cycle.

(b) Annual Payment Exception. If the Surviving Entity maintains a bona fide
short term incentive compensation plan that would satisfy the Short Term Part if
Meyer received short term incentive compensation under that plan at Meyer’s
target level and that plan provides for payment of all amounts earned at
regularly scheduled times not less frequently than once a year, the Surviving
Entity may satisfy the Short Term Part by paying incentive compensation to Meyer
under that plan (at not less than Meyer’s target level or as reduced if
permitted by 5.3(a) above) at those regularly scheduled times, except that if
Meyer’s employment terminates for any reason other than Cause, the Surviving
Entity shall make payments under that plan, pro rated to include all periods
within the Compensation Guaranty Period as to which Meyer has not yet received
incentive compensation under that plan, within 30 business days after the
Termination Date.

(c) Issuance of Restricted Stock Alternative. As an alternative to paying Meyer
cash to satisfy the Long Term Part, the Surviving Entity may make restricted
stock grants of Common Shares to Meyer each year during the Guaranteed
Compensation Period that:

(i) are made during the same calendar quarter of the year as the calendar
quarter during which Key made LTIC Stock Grants to Meyer in the last calendar
year that ended before the beginning of the Guaranteed Compensation Period;

(ii) have a Fair Market Value that on an annual basis is at least equal to
Meyer’s Average Long Term Incentive Compensation;

(iii) provide for time lapsed vesting of the restricted stock subject to the
grant so that the entire grant will be fully vested not later than the third
anniversary of the date of grant if Meyer continues to be employed through that
date; and

(iv) have the further provision that, upon any termination of Meyer’s employment
other than a termination for Cause (including, without limitation, any
termination by reason of death, disability, voluntary or involuntary retirement,
or resignation), if, as of the Termination Date, less than a proportionate part
of the Common Shares subject to the restricted stock grant granted to Meyer
during the Guaranteed Compensation Period has vested, then an additional portion
of those Common Shares shall vest immediately on the Termination Date so that,
in the aggregate, a proportionate part has vested as of the Termination Date.
For these purposes, “a proportionate part” means the full number of Common
Shares in the restricted stock grant multiplied by a fraction, the numerator of
which is the number of days between (x) January 1

4



--------------------------------------------------------------------------------



 



of the calendar year in which the restricted stock grant was made and (y) the
last day of the Guaranteed Compensation Period, inclusive, and the denominator
of which is 1095 (i.e., 365 times three).

If the Surviving Entity makes restricted stock grants as provided in this
5.3(c), the Surviving Entity will have satisfied the Long Term Part.

6. Termination.

6.1 Three Years following Notice of Non-Renewal. If either party gives written
notice to the other of his or its intention to discontinue the otherwise
automatic renewal of the term of Meyer’s employment hereunder (a “Non-Renewal
Notice”), that term will terminate on the third anniversary of the giving of the
Non-Renewal Notice, except that if a Change of Control occurs before that third
anniversary date and while Meyer remains employed by Key pursuant to this
Agreement, the Non-Renewal Notice shall be automatically abrogated and
thereafter treated as though it had never been given unless Meyer gives written
notice, not later than 30 days after the occurrence of the Change of Control,
that he desires to have the Non-Renewal Notice (whether it was given by Key or
by Meyer) continue in effect. If either party gives the other a Non-Renewal
Notice as provided in the immediately preceding sentence, that Non-Renewal
Notice remains in effect through the third anniversary of the giving of that
notice, and Meyer’s employment continues through that third anniversary, Meyer’s
employment under this Agreement shall terminate at 12:00 Midnight on that third
anniversary.

6.2 Death or Disability. Meyer’s employment hereunder will terminate immediately
upon Meyer’s death. Key may terminate Meyer’s employment hereunder immediately
upon giving notice of termination if Meyer is disabled, by reason of physical or
mental impairment, to such an extent that he is unable to substantially perform
his duties under this Agreement for 180 consecutive days.

6.3 For “Cause” Absent a Change of Control. At any time that is either before
the occurrence of any Change of Control or after the second anniversary of the
then most recent Change of Control, Key may terminate Meyer’s employment
hereunder for “Cause” if:

(a) Meyer commits a felony (other than felonious operation of a motor vehicle);

(b) Meyer commits an act or series of acts of dishonesty in the course of his
employment that are materially inimical to the best interests of Key or a
Subsidiary as determined by Majority Action of the Board of Directors and, if
the act or acts are capable of being cured, Meyer fails to cure or take all
reasonable steps to cure within 30 days of notice from the Board of Directors to
Meyer;

(c) Key or any Subsidiary has been ordered or directed by any federal or state
regulatory agency with jurisdiction to terminate or suspend Meyer’s employment
and such order or directive has not been vacated or reversed upon appeal;

5



--------------------------------------------------------------------------------



 



(d) Meyer continues to violate his obligation under Section 10.1 not to engage
in Competitive Activities for more than ten days after the Board of Directors
has by Majority Action advised him in writing to cease those activities; or

(e) Other than for disability, Meyer abandons and consistently fails to attempt
to perform his duties and responsibilities as specified from time to time by the
Board of Directors for 90 consecutive days after the Board of Directors has by
Majority Action advised him in writing of that failure.

6.4 For “Cause” Within Two Years After a Change of Control. From the date on
which occurs any Change of Control and thereafter through the second anniversary
of that Change of Control, the Surviving Entity and its Subsidiaries may
terminate Meyer’s employment under this Agreement for “Cause” only if :

(a) Meyer is convicted of a felony (other than felonious operation of a motor
vehicle);

(b) Meyer commits an act or series of acts of dishonesty in the course of his
employment that are materially inimical to the best interests of the Surviving
Entity or any of its Subsidiaries and that constitutes the commission of a
felony (other than felonious operation of a motor vehicle), all as determined in
good faith by the vote of three quarters of the entire number of members of the
Board of Directors, which determination is confirmed by a panel of three
arbitrators appointed and acting in accordance with the rules of the American
Arbitration Association for the purpose of reviewing that determination;

(c) The Surviving Entity or any of its Subsidiaries has been ordered or directed
by any federal or state regulatory agency with jurisdiction to terminate or
suspend Meyer’s employment and, notwithstanding the best efforts of the
Surviving Entity and/or its relevant Subsidiary or Subsidiaries to oppose,
initially, and to appeal, thereafter, the order or directive, that order or
directive has not been vacated or reversed upon appeal; or

(d) Meyer continues to violate his obligation under Section 10.1 not to engage
in Competitive Activities for more than ten days after the Board of Directors
has by Majority Action advised him in writing to cease those activities, that
violation is material, and the fact that the violation both was material and so
continued beyond that ten day period is confirmed by a panel of three
arbitrators appointed and acting in accordance with the rules of the American
Arbitration Association for the purpose of determining whether the violation
both was material and so continued beyond that ten day period.

If (x) the Surviving Entity or any of its Subsidiaries terminates the employment
of Meyer during the two year period beginning on the date of a Change of Control
and at a time when it has “Cause” therefor under clause (c) above, (y) the order
or directive is subsequently vacated or reversed on appeal and the vacation or
reversal becomes final and no longer subject to

6



--------------------------------------------------------------------------------



 



further appeal, and (z) the Surviving Entity or any of its Subsidiaries fails to
offer to reinstate Meyer to employment under this Agreement within ten days of
the date on which the vacation or reversal becomes final and no longer subject
to further appeal, the Surviving Entity and its Subsidiaries will be deemed to
have terminated Meyer without Cause during the two year period beginning on the
date of the Change of Control.

6.5 By Key Without Cause. Key may terminate Meyer’s employment hereunder without
Cause at any time by Majority Action of the Board of Directors.

6.6 By Meyer Following Constructive Termination at Any Time. Meyer may terminate
his employment hereunder “on grounds of Constructive Termination” (and, if Meyer
elects to terminate his employment in such circumstances, he will be deemed to
have been “Constructively Terminated” and not to have “Voluntarily Resigned” or
“Voluntarily Retired”) if, at any time:

(a) Meyer’s Base Salary is reduced other than in connection with, and then only
to the extent of, a general across-the-board salary reduction applicable to the
executive officers of Key generally;

(b) Meyer is excluded from full participation in any incentive, option,
restricted stock, or other compensatory plan applicable to executive officers of
Key generally;

(c) Meyer is subject to Demotion or Removal;

(d) Key requests Meyer’s resignation or retirement at a time when Key does not
have grounds to terminate Meyer’s employment for Cause; or

(e) Meyer’s principal place of employment for Key is relocated outside of the
Cleveland metropolitan area or Meyer is otherwise required by Key to relocate
outside the Cleveland metropolitan area.

6.7 By Meyer Following Constructive Termination Within Two Years After a Change
of Control. At any time during the period beginning on the date on which occurs
any Change of Control and thereafter through the second anniversary of that
Change of Control, Meyer may terminate his employment hereunder “on grounds of
Constructive Termination” (and, if Meyer elects to terminate his employment in
such circumstances, he will be deemed to have been “Constructively Terminated”
and not to have “Voluntarily Resigned” or “Voluntarily Retired”) if he could
then terminate his employment on any of the grounds of Constructive Termination
listed under Section 6.6 or if:

(a) Meyer’s Base Salary is reduced from the highest level in effect at any time
during the one year period ending on the date of the Change of Control;

(b) Meyer is excluded from full participation in any incentive, option,
restricted stock, or other compensatory plan that was available to him and in
effect at any time

7



--------------------------------------------------------------------------------



 



during the one year period ending on the date of the Change of Control (the
“Pre-Change of Control Compensatory Plans”) unless Meyer is provided with
substitute incentive, option, restricted stock, and other compensatory plans
that provide to Meyer, in the aggregate, at least substantially equivalent
compensatory opportunities as would have been provided had the Pre-Change of
Control Compensatory Plans remained in effect with Meyer as a full participant
therein;

(c) Following notice by Meyer to the Surviving Entity and an opportunity by the
Surviving Entity to cure, the Surviving Entity fails to satisfy the Incentive
Compensation Guaranty or the Option/SAR Guaranty or Meyer is otherwise excluded
from full participation in any incentive, option, restricted stock, or other
compensation plan that is generally applicable to executive officers of the
Surviving Entity after the Change of Control;

(d) The headquarters of the Surviving Entity is located outside of the Cleveland
metropolitan area;

(e) Meyer determines in good faith that his responsibilities, duties, or
authorities with the Surviving Entity are materially reduced from those in
effect before the Change of Control and the reduction has not been cured within
thirty days after Meyer gives notice to the Board of Directors of the Surviving
Entity of his election to terminate his employment based upon that reduction; or

(f) Meyer determines in good faith that as a result of the Change of Control he
is unable to carry out the authorities, powers, functions, responsibilities, or
duties as Chairman of the Board of Directors and Chief Executive Officer as
those authorities, powers, functions, responsibilities, or duties attached to
those positions were in effect before the Change of Control and the Board of
Directors of the Surviving Entity fails to fully address those issues (as
determined by Meyer in good faith) within thirty days after Meyer gives notice
to the Board of Directors of his determination under this clause (f) and the
basis of such determination.

For purposes of clause (c), the Surviving Entity will be deemed to have had an
opportunity to cure and to have failed to effect a cure if the failure to
satisfy the Incentive Compensation Guaranty or the Option/SAR Guaranty, as the
case may be, persists (as determined in good faith by Meyer) for more than
thirty calendar days after Meyer has given notice to the Surviving Entity of the
existence of that failure.

7. Severance Payments and Benefits upon Termination.

7.1 Termination by Key Without Cause, etc., or by Meyer Following Constructive
Termination. If Meyer’s employment is terminated by Key (or, if applicable, the
Surviving Entity) for any reason other than Cause, disability, or death, or if
Meyer is Constructively Terminated:

8



--------------------------------------------------------------------------------



 



(a) Base Salary through Termination Date. Key shall pay to Meyer, at the same
time or times as would have been the case absent the termination, any unpaid
Base Salary due or to become due to Meyer with respect to any period ending on
or before the Termination Date.

(b) Short Term Incentive Compensation through Termination Date. Key shall pay to
Meyer, within 30 days after the Termination Date, as short term incentive
compensation with respect to each short term incentive compensation plan in
which Meyer is a participant, an amount equal to a pro rata portion of Meyer’s
targeted short term incentive compensation under that plan for the calendar year
in which the Termination Date falls. For these purposes, a “pro rata portion”
means the percentage figure determined by dividing the number of days between
January 1 of the calendar year in question through the Termination Date,
inclusive, by 365. Any amount paid by Key to Meyer pursuant to this
Section 7.1(b) with respect to a particular short term incentive compensation
plan in which Meyer is a participant shall reduce, but not below zero, the
amount that Key is required to pay to Meyer under that plan as short term
incentive compensation for the calendar year in which the Termination Date
falls, but that short term incentive compensation plan shall in all other
respects be governed by its terms.

(c) Lump Sum Payment. Key shall pay to Meyer, within 30 days after the
Termination Date, a lump sum severance benefit equal to three times the sum of
(i) one year’s Base Salary (at the highest rate in effect at any time before the
Termination Date) plus (ii) his Average Annual Incentive Compensation;

(d) Retirement and Savings Plan Participation. For the period beginning on the
day after the Termination Date and ending on the third anniversary of the
Termination Date (the “Continuing Benefit Period”), Key shall cause Meyer to
continue to be covered by and to participate in all Retirement Plans and Savings
Plans that he was entitled to be covered by and participating in as an officer
of Key immediately before the Termination Date in the same manner and to the
same extent as if Meyer continued in the full-time employ of Key throughout the
Continuing Benefit Period, except where such coverage or participation is
Impermissible. For these purposes: (i) the entire Continuing Benefit Period
shall be included in determining Meyer’s years of service, (ii) amounts received
by Meyer under clause (c)(i) above shall be deemed to be base salary received by
Meyer ratably during the Continuing Benefit Period, and (iii) amounts received
by Meyer under clause (c)(ii) above shall be deemed to be incentive compensation
received by Meyer ratably during the Continuing Benefit Period and shall, if
relevant, be allocated between short term incentive compensation and long term
incentive compensation based on the degree to which awards of each type of
incentive compensation were taken into account in determining Average Annual
Incentive Compensation. If, at any time during the Continuing Benefit Period,
Key determines in good faith that continuing Meyer’s coverage by and
participation in any of the Retirement Plans or any of the Savings Plans during
the Continuing Benefit Period is Impermissible, Meyer shall not be covered by
and

9



--------------------------------------------------------------------------------



 



participate in such affected plan or plans during the Continuing Benefit Period,
but Key shall provide to Meyer under this Agreement, as a supplemental
retirement benefit, payments and benefits that put Meyer in the same position
that he would have been in had he continued to be covered by and participated in
all such affected plan or plans throughout the Continuing Benefit Period to the
same extent as he was a participant immediately before the Termination Date,
with the supplemental payments and benefits under this sentence being payable to
Meyer (or, if applicable, to his wife, estate, or designated beneficiary) at the
same time and with the same payment options as would be applicable under the
affected plan or plans in question.

(e) Medical, Disability, and Group Term Life Coverage. Through the third
anniversary of the Termination Date, Key shall continue to maintain in effect
medical (including dental) coverage, disability coverage, and group term life
insurance for the benefit of Meyer and his dependents at the same levels and
subject to the same (by dollar amount) employee contribution requirement, if
any, as had been in effect for the benefit of Meyer and his dependents before
the Termination Date. After the third anniversary of the Termination Date, Meyer
and his dependents shall be provided retiree medical benefits that are at least
equal to those that Meyer and his dependents would have been entitled to under
the Retiree Medical Benefits Plan if Meyer had retired from Key on the
Termination Date after satisfying all eligibility requirements for retiree
medical benefits under that plan. The retiree medical benefits shall be provided
under the Retiree Medical Benefit Plan, with the cost thereof borne as between
Key and Meyer and his dependents as provided in that plan, if and so long as
that plan remains in effect and Meyer and his dependents are in fact eligible
for the intended benefits thereunder. In all other circumstances, the retiree
medical benefits shall be provided directly by Key, with the cost thereof borne
as between Key and Meyer and his dependents in the same manner as would have
been the case if the benefits had been provided under the Retiree Medical
Benefits Plan rather than directly by Key.

7.2 Effect of Death While in Employ of Key. If Meyer dies while employed by Key:

(a) Key shall pay to Meyer’s estate any unpaid Base Salary due or to become due
to Meyer with respect to any period ending before his death and Key shall have
no further obligations to Meyer for Base Salary for any period after Meyer’s
death.

(b) Key shall continue to maintain medical (including dental) coverage in effect
(i) for the benefit of Meyer’s wife, for her lifetime, and (ii) for the benefit
of each of Meyer’s children, through the earlier of the date on which he or she
attains age 23 or has ceased for more than 120 consecutive days to be a full
time student, in each case at Key’s sole cost and at the highest levels as had
been in effect for the benefit of Meyer’s wife and each of his children, as the
case may be, at any time before the Termination Date.

10



--------------------------------------------------------------------------------



 



(c) Upon his death, Meyer’s rights under any other plan or benefit of Key shall
be governed by the respective terms thereof.

7.3 Effect of Disability While in Employ of Key. If, while Meyer is employed by
Key, he becomes disabled, by reason of physical or mental impairment, to such an
extent that he is unable to perform his duties under this Agreement:

(a) Key may relieve Meyer of his duties under this Agreement for as long as
Meyer is so disabled.

(b) Key shall pay to Meyer all Base Salary and incentive compensation to which
he would have been entitled under this Agreement and under applicable incentive
compensation plans had he continued to be actively employed by Key to the
earliest of (i) the date on which he becomes eligible for payment of long term
disability benefits under the Long Term Disability Benefit Plan, (ii) the date
of his death, or (iii) the third anniversary of the first date on which his
employment hereunder could have been terminated by Key pursuant to the second
sentence of Section 6.2, except that if, after Meyer has become so disabled and
before he is terminated by Key pursuant to the second sentence of Section 6.2,
Meyer recovers so that he is no longer so disabled to such an extent that he is
unable to perform his duties under this Agreement, Meyer shall be restored to
his duties under this Agreement and entitled to the benefits of and subject to
this Agreement as if no period of disability had occurred.

(c) The amounts payable to Meyer for any month under this Section 7.3 shall be
reduced, but not below zero, by the full amount of the payments, if any,
received by Meyer for that month (i) from all Retirement Plans, (ii) from the
Long Term Disability Plan, and (iii) from any other disability plan the entire
cost of which is borne by Key.

(d) For purposes of all incentive compensation, retirement, savings, stock
option, restricted stock, disability, and other employee benefit and welfare
plans or arrangements allowed or provided by Key to executive officers, Meyer
shall be treated in the same manner that Key treats other executive officers who
become disabled.

(e) Except as provided in this Section 7.3, Key shall have no further
obligations to Meyer for Base Salary or incentive compensation for any period
during which Meyer is so disabled to such an extent that he is unable to perform
his duties under this Agreement.

(f) The payments provided for under this Section 7.3 shall be made as provided
for in this Section notwithstanding any termination of Meyer’s employment under
the second sentence of Section 6.2.

11



--------------------------------------------------------------------------------



 



7.4 Effect of Termination for Cause. If Meyer’s employment is terminated for
Cause, Key may, by giving written notice to Meyer, terminate all its obligations
remaining to be performed or observed by it under this Agreement (other than the
obligation to pay Base Salary to Meyer through the Termination Date and the
obligations of Key under Sections 11 and 12.3), except no termination of Key’s
obligations under this Agreement shall affect Meyer’s rights under any plan or
benefit of Key, all of which shall be governed by their respective terms.

7.5 Effect of Termination Upon Meyer’s Voluntary Resignation or Voluntary
Retirement. If Meyer’s employment is terminated by Meyer’s Voluntary Resignation
or Voluntary Retirement, Key may, by giving written notice to Meyer, terminate
all its obligations remaining to be performed or observed by it under this
Agreement (other than the obligation to pay Base Salary to Meyer through the
Termination Date, the obligations of Key under Sections 11 and 12 and, to the
extent then applicable by their respective terms, the obligations of Key under
Sections 14, 15, and 16), except no termination of Key’s obligations under this
Agreement shall affect Meyer’s rights under any plan or benefit of Key, all of
which shall be governed by their respective terms.

8. No Set-Off; No Obligation to Seek Other Employment or to Otherwise Mitigate
Damages; No Effect Upon Other Plans. Key’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense, or other claim whatsoever that Key or any of its Subsidiaries may have
against Meyer, except that the prohibition on set-off, counterclaim, recoupment,
defense, or other claim contained in this sentence shall not apply if Meyer’s
employment is terminated by Key for Cause at any time that is either before the
occurrence of any Change of Control or after the second anniversary of the then
most recent Change of Control. Meyer shall not be required to mitigate damages
or the amount of any payment provided for under this Agreement by seeking other
employment or otherwise. The amount of any payment provided for under this
Agreement shall not be reduced by any compensation or benefits earned by Meyer
as the result of employment by another employer or otherwise after the
termination of Meyer’s employment. Neither the provisions of this Agreement nor
the making of any payment provided for hereunder, nor the termination of Key’s
obligations under this Agreement, shall reduce any amounts otherwise payable, or
in any way diminish Meyer’s rights, under any incentive compensation plan, stock
option or stock appreciation rights plan, restricted stock plan or agreement,
deferred compensation, retirement, or supplemental retirement plan, stock
purchase and savings plan, disability or insurance plan, or other similar
contract, plan, or arrangement of Key or any Subsidiary, all of which shall be
governed by their respective terms.

9. Payments Are in Lieu of Severance Payments. If Meyer becomes entitled to
receive payments under this Agreement as a result of termination of his
employment, those payments shall be in lieu of any and all other claims or
rights that Meyer may have against Key for severance, separation, and/or salary
continuation pay upon that termination of his employment.

10. Limitations on Competition.

12



--------------------------------------------------------------------------------



 



10.1 During Employment. Meyer shall not engage in any Competitive Activity
during the period of his employment with Key.

10.2 Two Years in Certain Circumstances. If Meyer’s employment is terminated
within two years after the occurrence of a Change of Control either by Key
without Cause or by Meyer after he has been Constructively Terminated, Meyer
shall not engage in any Competitive Activity during the two year period ending
on the second anniversary of the Termination Date.

10.3 Three Years Following Any Other Termination. If Meyer’s employment is
terminated (whether by him, by Key, or otherwise) in any circumstances other
than those expressly covered by Section 10.2 above, Meyer shall not engage in
any Competitive Activity at any time during the three year period ending on the
third anniversary of the Termination Date.

10.4 No Further Obligation to Make Payments or Provide Benefits Following
Continuing Breach. If Meyer continues to violate the restriction set forth in
Section 10.2 or 10.3, as may be applicable, after the Board of Directors has
advised him by Majority Action in writing to cease those activities and that
violation is material, Key shall thereupon be relieved of all further
obligations to make payments and provide benefits to Meyer under any of the
provisions contained in Section 7.1. Meyer shall not be required to repay to Key
any payment received by him before he began to engage in any such Competitive
Activity.

10.5 Other Remedies. In addition to other remedies provided by law or equity,
upon a breach by Meyer of any prohibition on Competitive Activity contained in
this Section 10, Key shall be entitled to have a court of competent jurisdiction
enter an injunction against Meyer restraining him from any further breach of any
such prohibition.

11. Indemnification. Key shall indemnify Meyer, to the full extent permitted or
authorized by the Ohio General Corporation Law as it may from time to time be
amended, if Meyer is made or threatened to be made a party to any threatened,
pending, or completed action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, by reason of the fact that Meyer is or was a
director, officer, or employee of Key or any Subsidiary, or is or was serving at
the request of Key or any Subsidiary as a director, trustee, officer, or
employee of a bank, corporation, partnership, joint venture, trust, or other
enterprise. The indemnification provided by this Section 11 shall not be deemed
exclusive of any other rights to which Meyer may be entitled under the articles
of incorporation or the regulations of Key or of any Subsidiary, or any
agreement, vote of shareholders or disinterested directors, or otherwise, both
as to action in Meyer’s official capacity and as to action in another capacity
while holding such office, and shall continue as to Meyer after Meyer has ceased
to be a director, trustee, officer, or employee and shall inure to the benefit
of the heirs, executors, and administrators of Meyer.

12. Reimbursement of Certain Expenses.

13



--------------------------------------------------------------------------------



 



12.1 Key shall pay, as incurred, all expenses, including the reasonable fees of
counsel engaged by Meyer, of defending any action brought to have this Agreement
declared invalid or unenforceable.

12.2 Key shall pay, as incurred, all expenses, including the reasonable fees of
counsel engaged by Meyer, of prosecuting any action to compel Key to comply with
the terms of this Agreement upon receipt from Meyer of an undertaking to repay
Key for such expenses if, and only if, it is ultimately determined by a court of
competent jurisdiction that Meyer had no reasonable grounds for bringing that
action (which determination need not be made simply because Meyer fails to
succeed in the action).

12.3 Expenses (including attorney’s fees) incurred by Meyer in defending any
action, suit, or proceeding commenced or threatened against Meyer for any action
or failure to act as an employee, officer, or director of Key or any Subsidiary
shall be paid by Key, as they are incurred, in advance of final disposition of
the action, suit, or proceeding upon receipt of an undertaking by or on behalf
of Meyer in which he agrees to reasonably cooperate with Key or the Subsidiary,
as the case may be, concerning the action, suit, or proceeding, and (a) if the
action, suit, or proceeding is commenced or threatened against Meyer for any
action or failure to act as a director, to repay the amount if it is proved by
clear and convincing evidence in a court of competent jurisdiction that his
action or failure to act involved an act or omission undertaken with deliberate
intent to cause injury to Key or a Subsidiary or with reckless disregard for the
best interests of Key or a Subsidiary or (b) if the action, suit, or proceeding
is commenced or threatened against Meyer for any action or failure to act as an
officer or employee, to repay the amount if it is ultimately determined that he
is not entitled to be indemnified. The obligation of Key to advance expenses
provided for in this Section 12.3 shall not be deemed exclusive of any other
rights to which Meyer may be entitled under the articles of incorporation or the
regulations of Key or of any Subsidiary, or any agreement, vote of shareholders
or disinterested directors, or otherwise.

13. Gross-Up of Payments Deemed to be Excess Parachute Payments.

13.1 Key and Meyer acknowledge that, following a Change of Control, one or more
payments or distributions to be made by Key to or for the benefit of Meyer
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement, under some other plan, agreement, or arrangement, or
otherwise) (a “Payment”) may be determined to be an “excess parachute payment”
that is not deductible by Key for Federal income tax purposes and with respect
to which Meyer will be subject to an excise tax because of Sections 280G and
4999, respectively, of the Internal Revenue Code (hereinafter referred to
respectively as “Section 280G” and “Section 4999”). If Meyer’s employment is
terminated after a Change of Control occurs, the Accounting Firm, which, subject
to any inconsistent position asserted by the Internal Revenue Service, shall
make all determinations required to be made under this Section 13, shall
determine whether any Payment would be an excess parachute payment and shall
communicate its determination, together with detailed supporting calculations,
to Key and to Meyer within 30 days after the Termination Date or such earlier
time as is requested by Key. Key and Meyer shall cooperate with each other and
the Accounting Firm and shall

14



--------------------------------------------------------------------------------



 



provide necessary information so that the Accounting Firm may make all such
determinations. Key shall pay all of the fees of the Accounting Firm for
services performed by the Accounting Firm as contemplated in this Section 13.

13.2 If the Accounting Firm determines that any Payment gives rise, directly or
indirectly, to liability on the part of Meyer for excise tax under Section 4999
(and/or any penalties and/or interest with respect to any such excise tax), Key
shall make additional cash payments to Meyer, from time to time and at the same
time as any Payment constituting an excess parachute payment is paid or provided
to Meyer, in such amounts as are necessary to put Meyer in the same position,
after payment of all federal, state, and local taxes (whether income taxes,
excise taxes under Section 4999 or otherwise, or other taxes) and any and all
penalties and interest with respect to any such excise tax, as Meyer would have
been in after payment of all federal, state, and local income taxes if the
Payments had not given rise to an excise tax under Section 4999 and no such
penalties or interest had been imposed.

13.3 If the Internal Revenue Service determines that any Payment gives rise,
directly or indirectly, to liability on the part of Meyer for excise tax under
Section 4999 (and/or any penalties and/or interest with respect to any such
excise tax) in excess of the amount, if any, previously determined by the
Accounting Firm, Key shall make further additional cash payments to Meyer not
later than the due date of any payment indicated by the Internal Revenue Service
with respect to these matters, in such amounts as are necessary to put Meyer in
the same position, after payment of all federal, state, and local taxes (whether
income taxes, excise taxes under Section 4999 or otherwise, or other taxes) and
any and all penalties and interest with respect to any such excise tax, as Meyer
would have been in after payment of all federal, state, and local income taxes
if the Payments had not given rise to an excise tax under Section 4999 and no
such penalties or interest had been imposed.

13.4 If Key desires to contest any determination by the Internal Revenue Service
with respect to the amount of excise tax under Section 4999, Meyer shall, upon
receipt from Key of an unconditional written undertaking to indemnify and hold
Meyer harmless (on an after tax basis) from any and all adverse consequences
that might arise from the contesting of that determination, cooperate with Key
in that contest at Key’s sole expense. Nothing in this Section 13.4 shall
require Meyer to incur any expense other than expenses with respect to which Key
has paid to Meyer sufficient sums so that after the payment of the expense by
Meyer and taking into account the payment by Key with respect to that expense
and any and all taxes that may be imposed upon Meyer as a result of his receipt
of that payment, the net effect is no cost to Meyer. Nothing in this
Section 13.4 shall require Meyer to extend the statute of limitations with
respect to any item or issue in his tax returns other than, exclusively, the
excise tax under Section 4999. If, as the result of the contest of any assertion
by the Internal Revenue Service with respect to excise tax under Section 4999,
Meyer receives a refund of a Section 4999 excise tax previously paid and/or any
interest with respect thereto, Meyer shall promptly pay to Key such amount as
will leave Meyer, net of the repayment and all tax effects, in the same
position, after all taxes and interest, that he would have been in if the
refunded excise tax had never been paid.

15



--------------------------------------------------------------------------------



 



14. Vesting of LTIC Stock Grants Upon Retirement. If Meyer retires after age 55
but before he attains age 65 and the Committee approves of his retirement, for
purposes of vesting (to the extent not already vested) a pro rata number of
shares of restricted stock, shares of phantom restricted stock and/or
Performance Shares, all as specified or permitted by the respective award
instruments, Meyer shall be treated under each award instrument as if, on the
Termination Date, he retired having achieved age 65. If any applicable award
instrument does not specify the affect of retirement having reached age 65, then
Mr. Meyer shall be treated only for such purposes as if he had died on the
Termination Date.

15. Vesting of, and Extension of Exercise Period for, Stock Options. All stock
options (other than so-called “performance options,” which are options that vest
or become exercisable only if certain stock price and/or financial performance
tests are achieved) granted to Meyer by Key after February 1, 2001 that remain
outstanding on the Termination Date shall be deemed to have vested (to the
extent not already vested) as of immediately prior to the termination of his
employment unless Meyer’s employment is terminated by Key for Cause, by Meyer’s
Voluntary Resignation before the fifth anniversary of the date of grant of the
particular stock option, or as a result of death or disability. Each stock
option (other than any performance option) granted to Meyer by Key after
February 1, 2001 that remains outstanding and is vested on the Termination Date
(whether pursuant to the immediately preceding sentence or otherwise) shall be
exercisable after the Termination Date until that particular option’s expiration
date (which is the last date that the option would be exercisable in accordance
with its terms if Meyer had continued in Key’s employment indefinitely) unless
Meyer’s employment is terminated by Key for Cause or by Meyer’s Voluntary
Resignation before the fifth anniversary of the date of grant of the particular
stock option. In the case of incentive stock options granted to Meyer by Key
after February 1, 2001, this Section 15 shall apply, recognizing however that
failure to exercise the incentive stock option within the time periods after the
Termination Date prescribed by the Internal Revenue Code may cause the option to
fail to qualify for incentive stock option treatment under the Internal Revenue
Code. If, in accordance with its terms and without regard to this Section 15, an
option would vest earlier than is provided in this Section 15 or would be
exercisable for a longer period than is provided in this Section 15, the terms
of the option providing for earlier vesting and/or a longer period of
exercisability, as the case may be, shall govern. Each stock option (other than
performance options) granted to Meyer by Key after February 1, 2001 shall be
deemed to contain the provisions of this Section 15 as a part of the award
instrument evidencing such option.

16. Post-Termination Benefits. Following termination of his employment with Key
for any reason other than Cause, Voluntary Resignation, or death, Key shall
continue to provide to Meyer the following benefits:

(a) Payment of an amount equal to the meeting fee and payment of reasonable
expenses for a meeting of the Board of Directors if Meyer attends Key’s annual
meeting of shareholders at the invitation or request of Key's Chief Executive
Officer.

(b) Use of office space and secretarial support in Key facilities in Cleveland
for a period of five years following the Termination Date.

16



--------------------------------------------------------------------------------



 



(c) Payment of monthly membership dues at one country club, one luncheon club,
and one professional or cultural group or association located in the Greater
Cleveland metropolitan area; provided, however, that at any time after the fifth
anniversary of the Termination Date, Key may, by giving written notice to Meyer
signed by the Chair of the Committee, cease paying dues under this Section 16(c)
if Meyer no longer utilizes the club or clubs in question in connection with
clients or business activities that are a benefit to Key.

(d) Payment of the cost of tax preparation assistance but only to the extent and
as long as Key provides this benefit to its executive officers; provided,
however, that at any time after the fifth anniversary of the Termination Date,
Key may, by giving written notice to Meyer signed by the Chair of the Committee,
cease paying the cost of tax preparation assistance under this Section 16(d) in
respect of any tax year which begins after the date Key gives such written
notice to Meyer.

17. Savings Clause. If any payments otherwise payable to Meyer under this
Agreement are prohibited by any applicable statute or regulation in effect at
the time the payments would otherwise be payable, including, without limitation,
any regulation issued by the Federal Deposit Insurance Corporation (the “FDIC”)
that limits so called “golden parachute payments” that can be made by an FDIC
insured institution or its holding company if the institution is financially
troubled and certain so-called “indemnification payments” (any such statute or
regulation being a “Limiting Rule”):

(a) Key will use its best efforts to obtain the consent of the appropriate
governmental agency (whether the FDIC or any other agency, and including using
its best efforts to appeal any refusal by any such agency to grant its consent)
to the payment by Key to Meyer of the maximum amount that is permitted (up to
the amounts that would be due to Meyer under this Agreement or otherwise absent
the Limiting Rule); and

(b) Meyer will be entitled to elect to have apply, and therefore to receive
benefits directly under, either (i) this Agreement (as limited by the Limiting
Rule) or (ii) any generally applicable Key plan or policy (including any
severance, separation pay, and/or salary continuation plan that may be in effect
at the time of Meyer’s termination), up to the amounts that would be due to
Meyer under this Agreement or otherwise absent the Limiting Rule.

18. Compliance with Section 409A of the Internal Revenue Code. To the extent
applicable, it is intended that this Agreement comply with the provisions of
Section 409A of the Internal Revenue Code (hereinafter referred to as
“Section 409A”). This Agreement shall be administered in a manner consistent
with this intent, and any provision that would cause the Agreement to fail to
satisfy Section 409A shall have no force and effect until amended to comply with
Section 409A. Notwithstanding any provision of this Agreement to the contrary,
in the event any payment or benefit hereunder is determined to constitute
nonqualified deferred compensation subject to Section 409A, then to the extent
necessary to comply with Section

17



--------------------------------------------------------------------------------



 



409A, such payment or benefit shall not be made, provided or commenced until six
months after Meyer’s “separation from service” as such phrase is defined for
purposes of Section 409A.

19. Survival of Obligations. Except as is otherwise expressly provided in this
Agreement, the respective obligations of Key and Meyer hereunder shall survive
any termination of Meyer’s employment under this Agreement.

20. Merger or Transfer of Assets of Key. Key will not consolidate with or merge
into any other corporation, or transfer all or substantially all of its assets
to another corporation, unless such other corporation shall assume this
Agreement in a signed writing and deliver a copy thereof to Meyer. Upon such
assumption the successor corporation shall become obligated to perform the
obligations of Key under this Agreement, and the term “Key” as used in this
Agreement shall be deemed to refer to such successor corporation.

21. Notices. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
in person (to the Secretary of Key in the case of notices to Key and to Meyer in
the case of notices to Meyer) or mailed by United States registered mail, return
receipt requested, postage prepaid, as follows:

If to Key:

KeyCorp
127 Public Square
Cleveland, Ohio 44114-1306
Attention: Secretary

If to Meyer:

Mr. Henry L. Meyer III
3385 Roundwood Road
Hunting Valley, Ohio 44022

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

22. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement which shall remain in full force and effect.

23. Miscellaneous. No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in a
writing signed by Meyer and Key. No waiver by either party hereto at any time of
any breach by the other party of, or compliance with, any condition or provision
of this Agreement to be performed by such other party shall be deemed a waiver
of similar or dissimilar provisions or conditions at the same time or at any
prior or subsequent time. No agreement or representation, oral or otherwise,
express or implied, with respect to the subject matter hereof has been made by
either party which is not set forth expressly

18



--------------------------------------------------------------------------------



 



in this Agreement. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio.

24. Prior Agreement. This Agreement supersedes the agreement entered into
between Meyer and Key as of October 15, 1996 that provided Meyer certain
protection in the event of a Change of Control of Key.

25. Definitions.

25.1 Accounting Firm. The term “Accounting Firm” means the independent auditors
of Key for the fiscal year preceding the earlier of (i) the year in which the
Termination Date occurred, or (ii) the year, if any, in which occurred the first
Change of Control occurring after the Effective Date, and such firm’s successor
or successors; provided, however, if such firm is unable or unwilling to serve
and perform in the capacity contemplated by this Agreement, Key shall select
another national accounting firm of recognized standing to serve and perform in
that capacity under this Agreement, except that such other accounting firm shall
not be the then independent auditors for Key or any of its affiliates (as
defined in Rule 12b-2 promulgated under the Securities Exchange Act of 1934, as
amended (the “1934 Act”)).

25.2 Average Annual Incentive Compensation. The term “Average Annual Incentive
Compensation” means the sum of Average Short Term Incentive Compensation, as
defined in Section 25.4 below, and Average Long Term Incentive Compensation, as
defined in Section 25.3 below. For purposes of this Agreement:

(a) incentive compensation means any cash based incentive compensation,
including bonuses and is calculated before any reduction on account of
deferrals;

(b) notwithstanding the fact that they are made in restricted stock, phantom
restricted stock, and/or Performance Shares rather than in cash, any LTIC Stock
Grant shall be deemed to be long term incentive compensation;

(c) short term incentive compensation means incentive compensation for periods
of time of one year or less;

(d) targeted short term incentive compensation means:

(i) if the short term incentive compensation plan, program, or arrangement in
question designates a targeted amount or a targeted level of achievement
applicable to Meyer, it means that targeted amount or level;

(ii) if the short term incentive compensation plan, program, or arrangement in
question has only one level of payout applicable to Meyer (other than zero), it
means that level (i.e.: the level other than zero);

19



--------------------------------------------------------------------------------



 



(iii) if the short term incentive compensation plan, program, or arrangement in
question does not designate a targeted amount or level of achievement applicable
to Meyer but does have multiple anticipated levels of possible payout or
achievement applicable to Meyer, it means (in each case excluding from
consideration any level that results in zero payout) the middle level of payout
or achievement applicable to Meyer (or if there are an even number of levels,
the average of the two levels if there are only two levels or the average of the
middle two levels if there are four or more levels); and

(iv) in all other cases, the amount anticipated or projected to be paid under
the plan, program, or arrangement in question at the time the performance period
in question commenced.

25.3 Average Long Term Incentive Compensation. The term “Average Long Term
Incentive Compensation” means:

(a) if the Relevant Year is 2004, the higher of:

(i) the dollar value of the 2003 LTIC Stock Grant; and

(ii) the dollar value of the 2004 LTIC Stock Grant; and

(b) if the Relevant Year is 2005 or any later year, the higher of:

(i) the average of the dollar value of the LTIC Stock Grants made to Meyer in
each of the two years immediately preceding the Relevant Year (e.g., the average
of the 2004 LTIC Stock Grant and the 2005 LTIC Stock Grant if the Relevant Year
is 2006), or, if for any reason an LTIC Stock Grant was made to Meyer in only
one of those two immediately preceding years, the dollar value of the LTIC Stock
Grant for that single year; and

(ii) the dollar value of the LTIC Stock Grant for the Relevant Year.

For purposes of this Section 25.3, the dollar value of any LTIC Stock Grant
means the aggregate Fair Market Value of the Common Shares or phantom stock
units subject to that grant (whether those Common Shares are restricted Common
Shares or Performance Shares or whether those shares of phantom stock are
restricted shares of phantom stock) as of the date the grant is made, taking
into account all and only all of the target levels of those Common Shares and
shares of phantom stock without regard to changes in Key’s stock price after the
date of grant or to any restrictions on or contingencies concerning those Common
Shares or shares of phantom stock.

25.4 Average Short Term Incentive Compensation. The term “Average Short Term
Incentive Compensation” means the higher of:

(a) the average of the short term incentive compensation payable to Meyer for
each of the last two years immediately preceding the Relevant Year or, if for
any reason short term incentive

20



--------------------------------------------------------------------------------



 



compensation was payable to Meyer for only one of those two years, the amount of
short term incentive compensation payable to Meyer for that year, and

(b) Meyer’s targeted short term incentive compensation for the Relevant Year or
for the year immediately preceding the Relevant Year, whichever is higher.

25.5 Base Salary. The term “Base Salary” means the salary payable to Meyer from
time to time before any reduction for voluntary contributions to the KeyCorp
401(k) Plan or any other deferral under any other plan. Base Salary does not
include imputed income from payment by Key of country club membership fees or
other noncash benefits.

25.6 Board of Directors. The term “Board of Directors,” when used other than
with specific reference to another entity, means the Board of Directors of Key.

25.7 Change of Control. A “Change of Control” shall be deemed to have occurred
if, at any time after the date of this Agreement and while Meyer remains in the
employ of Key, there is a Change of Control under any of clauses (a), (b), (c),
or (d) below. For these purposes, Key will be deemed to have become a subsidiary
of another corporation if any other corporation (which term shall, for all
purposes of this Section 25.7, include, in addition to a corporation, a limited
liability company, partnership, trust, or other organization) owns, directly or
indirectly, 50 percent or more of the total combined outstanding voting power of
all classes of stock of Key or any successor to Key.

(a) A Change of Control will have occurred under this clause (a) if Key is a
party to a transaction pursuant to which Key is merged with or into, or is
consolidated with, or becomes the subsidiary of another corporation and either

(i) immediately after giving effect to that transaction, less than 65% of the
then outstanding voting securities of the surviving or resulting corporation or
(if Key becomes a subsidiary in the transaction) of the ultimate parent of Key
represent or were issued in exchange for voting securities of Key outstanding
immediately prior to the transaction, or

(ii) immediately after giving effect to that transaction, individuals who were
directors of Key on the day before the first public announcement of (x) the
pendency of the transaction or (y) the intention of any person or entity to
cause the transaction to occur, cease for any reason to constitute at least 51%
of the directors of the surviving or resulting corporation or (if Key becomes a
subsidiary in the transaction) of the ultimate parent of Key.

(b) A Change of Control will have occurred under this clause (b) if a tender or
exchange offer shall be made and consummated for 35% or more of the outstanding
voting stock of Key or any person (as the term “person” is used in Section 13(d)
and Section 14(d)(2) of the 1934 Act) is or becomes the beneficial owner of 35%
or more of the outstanding voting stock of Key or there is a report filed on
Schedule 13D or Schedule 14D-1 (or any successor schedule, form or report), each
as adopted under the 1934 Act, disclosing the acquisition of 35% or more of the
outstanding voting

21



--------------------------------------------------------------------------------



 



stock of Key in a transaction or series of transactions by any person (as
defined earlier in this clause (b));

(c) A Change of Control will have occurred under this clause (c) if either

(i) without the prior approval, solicitation, invitation, or recommendation of
the Board of Directors any person or entity makes a public announcement of a
bona fide intention (A) to engage in a transaction with Key that, if
consummated, would result in a Change Event (as defined below in this clause
(c)), or (B) to “solicit” (as defined in Rule 14a-1 under the 1934 Act) proxies
in connection with a proposal that is not approved or recommended by the Board
of Directors, or

(ii) any person or entity publicly announces a bona fide intention to engage in
an election contest relating to the election of directors of Key (pursuant to
Regulation 14A, including Rule 14a-11, under the 1934 Act),

and, at any time within the 24 month period immediately following the date of
the announcement of that intention, individuals who, on the day before that
announcement, constituted the directors of Key (the “Incumbent Directors”) cease
for any reason to constitute at least a majority thereof unless both (A) the
election, or the nomination for election by Key’s shareholders, of each new
director was approved by a vote of at least two-thirds of the Incumbent
Directors in office at the time of the election or nomination for election of
such new director, and (B) prior to the time that the Incumbent Directors no
longer constitute a majority of the Board of Directors, the Incumbent Directors
then in office, by a vote of at least 75% of their number, reasonably determine
in good faith that the change in Board membership that has occurred before the
date of that determination and that is anticipated to thereafter occur within
the balance of the 24 month period to cause the Incumbent Directors to no longer
be a majority of the Board of Directors was not caused by or attributable to, in
whole or in any significant part, directly or indirectly, proximately or
remotely, any event under subclause (i) or (ii) of this clause (c).

For purposes of this clause (c), the term “Change Event” shall mean any of the
events described in the following subclauses (x), (y), or (z) of this clause
(c):

(x) A tender or exchange offer shall be made for 25% or more of the outstanding
voting stock of Key or any person (as the term “person” is used in Section 13(d)
and Section 14(d)(2) of the 1934 Act) is or becomes the beneficial owner of 25%
or more of the outstanding voting stock of Key or there is a report filed on
Schedule 13D or Schedule 14D-1 (or any successor schedule, form, or report),
each as adopted under the 1934 Act, disclosing the acquisition of 25% or more of
the outstanding voting stock of Key in a transaction or series of transactions
by any person (as defined earlier in this subclause (x)).

(y) Key is a party to a transaction pursuant to which Key is merged with or
into, or is consolidated with, or becomes the subsidiary of another corporation
and, after giving effect to such transaction, less than 50% of the then
outstanding voting securities of the surviving or

22



--------------------------------------------------------------------------------



 



resulting corporation or (if Key becomes a subsidiary in the transaction) of the
ultimate parent of Key represent or were issued in exchange for voting
securities of Key outstanding immediately prior to such transaction or less than
51% of the directors of the surviving or resulting corporation or (if Key
becomes a subsidiary in the transaction) of the ultimate parent of Key were
directors of Key immediately prior to such transaction.

(z) There is a sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all the assets of Key.

(d) A Change of Control will have occurred under this clause (d) if there is a
sale, lease, exchange, or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of Key.

25.8 Committee. The term “Committee” means the Compensation Committee of the
Board of Directors of Key or any successor to that committee.

25.9 Common Shares. The term “Common Shares” means common shares of Key.

25.10 Competitive Activity. Meyer shall be deemed to have engaged in
“Competitive Activity” if he engages, without Key’s prior written consent, in
any business or business activity in which Key or any of its Subsidiaries
engages, including, without limitation, engaging in any business activity in the
banking or financial services industry (other than as a director, officer, or
employee of Key or any of its Subsidiaries) or has an ownership interest in, or
serves as a director, officer, agent, or employee of, or in any other capacity
with, any Financial Services Company or renders services of a consultative,
advisory, or other nature to any Financial Services Company. Notwithstanding the
foregoing, Meyer will not be deemed to have engaged in Competitive Activity
solely because of any one or more investments he may make in any one or more for
profit entity or entities, none of which is a Financial Services Company, or
solely because he owns stock in a publicly held Financial Services Company that
constitutes not more than 1% of the outstanding stock of that Financial Services
Company.

25.11 Day. A “day” as used in this Agreement means a calendar day unless
business day is specifically referred to.

25.12 Demotion or Removal. Meyer shall be deemed to have been subjected to
“Demotion or Removal:”

(a) if Meyer ceases to be Chairman of the Board of Key (or, after a Change of
Control, of the Surviving Entity) at any time before the expiration of the term
of his employment pursuant to Section 6.1, other than as a result of the
termination of his employment by Key for Cause or of his Voluntary Resignation
or Voluntary Retirement, death, or disability,

23



--------------------------------------------------------------------------------



 



(b) if Meyer ceases to be or have the responsibilities, duties, or authorities
of Chief Executive Officer of Key (or, after a Change of Control, of the
Surviving Entity) at any time before the expiration of the term of his
employment pursuant to Section 6.1, other than as a result of the termination of
his employment by Key for Cause or of his Voluntary Resignation or Voluntary
Retirement, death, or disability, or

(c) if Meyer ceases to be a director of Key (or, after a Change of Control, of
the Surviving Entity) at any time before the expiration of the term of his
employment pursuant to Section 6.1, other than as a result of the termination of
his employment by Key for Cause or of his Voluntary Resignation or Voluntary
Retirement, death, or disability.

25.13 Fair Market Value. The term “Fair Market Value” with respect to Common
Shares means:

(a) if the Common Shares are traded on a national exchange, the mean between the
high and low sales price per Common Share on the national exchange on the date
for which the determination of fair market value is made or, if there are no
sales of Common Shares on that date, then on the next preceding date on which
there were any sales of Common Shares, or

(b) if the Common Shares are not traded on a national exchange, the mean between
the high and low sales price per Common Share in the over-the-counter market,
National Market System, as report by the National Quotations Bureau, Inc. and
NASDAQ on the date for which the determination of fair market value is made or,
if there are no sales of Common Shares on that date, then on the next preceding
date on which there were any sales of Common Shares.

The term “Fair Market Value” with respect to phantom stock units means the Fair
Market Value of the equivalent number of Common Shares, as underly the phantom
stock units.

25.14 Financial Services Company. The term “Financial Services Company” means a
bank, bank holding company, savings and loan association, building and loan
association, savings and loan holding company, insurance company, investment
banking, or securities company, or other financial services company, other than
Key or any of its Subsidiaries.

25.15 Impermissible. The term “Impermissible,” when used in the context of
Meyer’s continued coverage by and participation in any of the Retirement Plans
or Savings Plans shall mean that such a continuation would violate the
provisions of any such plan, would cause any such plan that is or is intended to
be qualified under Section 401(a) of the Internal Revenue Code to fail to be so
qualified, would require shareholder approval, or would be unlawful.

25.16 Long Term Disability Plan. The term “Long Term Disability Plan” means and
includes the KeyCorp Long Term Disability Plan as from time to time amended,
restated, or otherwise modified, including any long term disability plan or
program that, after the

24



--------------------------------------------------------------------------------



 



Effective Date, succeeds, replaces, or is substituted for that plan and includes
long term disability benefits or rights provided pursuant to or under insurance
contracts maintained by Key applicable to executive officers of Key.

25.17 LTIC Stock Grant. The term “LTIC Stock Grant” means the grant, if any, of
restricted stock, of phantom restricted stock, of Performance Shares, or a
combination of restricted stock, phantom restricted stock and/or Performance
Shares made by the Committee to Meyer during any particular year as part of
Key’s ongoing compensation program. For greater clarity, for purposes of this
Agreement, LTIC Stock Grants include:

(a) The grant of 40,485 shares of phantom restricted stock made by the
Committtee to Meyer by resolution adopted January 16, 2003 constitutes the 2003
LTIC Stock Grant.

(b) The grant of 31,163 shares of Performance-Based Restricted Stock, 31,162
shares of Cash Performance Shares, and 31,163 Stock Performance Shares made by
the Committee effective February 19, 2004 under the 2004 Equity Compensation
Plan subject to the approval of the Plan by the shareholders of KeyCorp, which
approval occurred on May 13, 2004, constitutes the 2004 LTIC Stock Grant. The
terms “2005 LTIC Stock Grant,” “2006 LTIC Stock Grant,” etc. refer to LTIC Stock
Grants, if any, made to Meyer by resolution adopted by the Committee in the
specified year.

25.18 Majority Action. The term “Majority Action,” when used in reference to the
Board of Directors, means an action taken by the affirmative vote of a majority
of the entire number of members of the Board of Directors.

25.19 Performance Shares. The term “Performance Shares” means an award
denominated in Common Shares or phantom Common Shares the vesting of which is
contingent or accelerated upon attainment of one or more performance goals
(absent death, disability, or a Change of Control).

25.20 Relevant Year. The term “Relevant Year” means the year in which the
Termination Date occurs unless, during the two year period ending on the
Termination Date, there has occurred one or more Changes of Control, in which
case the term “Relevant Year” means the year in which occurred the first Change
of Control that occurred during that two year period.

25.21 Retiree Medical Benefits Plan. The term “Retiree Medical Benefits Plan”
means and includes the KeyCorp Medical Benefits Plan For Retirees as from time
to time amended, restated, or otherwise modified, including any plan that, after
the Effective Date, succeeds, replaces, or is substituted for that plan.

25.22 Retirement Plans. The term “Retirement Plans” means and includes the
KeyCorp Cash Balance Pension Plan, which succeeded by merger the Retirement Plan
for Employees of Society Corporation and Subsidiaries, and the Supplemental
Retirement Plan, in all cases,

25



--------------------------------------------------------------------------------



 



as from time to time amended, restated, or otherwise modified, including any
plan that, after the Effective Date, succeeds, replaces, or is substituted for
any such plan, and all retirement plans of any nature maintained by Key or any
of its Subsidiaries in which Meyer was participating prior to the Termination
Date. Reference to a “Retirement Plan,” in the singular, means any of the
Retirement Plans.

25.23 Savings Plan. The term “Savings Plans” means and includes the KeyCorp
401(k) Savings Plan and the KeyCorp Excess 401(k) Savings Plan, in both cases,
as from time to time amended, restated, or otherwise modified, including any
plan that, after the Effective Date, succeeds, replaces, or is substituted for
either such plan, and all salary reduction, savings, profit-sharing, or stock
bonus plans (including, without limitation, all plans involving employer
matching contributions, whether or not constituting a qualified cash or deferred
arrangement under Section 401(k) of the Internal Revenue Code), maintained by
Key or any of its Subsidiaries in which Meyer was participating prior to the
Termination Date. Reference to a “Savings Plan,” in the singular, shall mean any
of the Savings Plans.

25.24 Subsidiary. The term “Subsidiary,” as of any time, means any corporation,
bank, partnership, or other entity a majority of the voting control of which is
directly or indirectly owned or controlled at that time by Key or, after a
Change of Control, by the Surviving Entity.

25.25 Surviving Entity. The term “Surviving Entity” means the entity surviving
or resulting from any Change of Control involving Key or (if Key becomes a
subsidiary in the transaction) the ultimate parent of Key.

25.26 Supplemental Retirement Plan. The term “Supplemental Retirement Plan”
means the KeyCorp Supplemental Retirement Plan, which succeeded by merger the
Amended and Restated Society Corporation Supplemental Retirement Plan, in all
cases, as from time to time amended, restated, or otherwise modified, including
any plan that, after the Effective Date, succeeds, replaces, or is substituted
for the KeyCorp Supplemental Retirement Plan.

25.27 Termination Date. The term “Termination Date” means the date on which
Meyer’s employment with Key and its Subsidiaries terminates.

25.28 Voluntary Resignation. The term “Voluntary Resignation” means a
termination by Meyer of his employment with Key and its Subsidiaries before the
expiration of the term of his employment pursuant to Section 6.1 by voluntarily
resigning at his own instance without having been requested to so resign by Key,
provided, however:

(a) A resignation by Meyer will not be deemed to be a Voluntary Resignation if
it occurs at a time when Meyer is entitled to terminate his employment on
grounds of Constructive Termination;

(b) Meyer will not be considered to have Voluntarily Resigned if he retires at
any time on or after February 1, 2011; and

26



--------------------------------------------------------------------------------



 



(c) Meyer will not be considered to have Voluntarily Resigned if he retires at
any time before February 1, 2011 with the approval of the Board of Directors or
the Committee.

25.29 Voluntary Retirement. The term “Voluntary Retirement” means a termination
by Meyer of his employment with Key and its Subsidiaries by voluntarily retiring
at his own instance without having been requested to so retire by Key, except
that any retirement by Meyer will not be deemed to be a Voluntary Retirement if
it occurs at a time when Meyer is entitled to terminate his employment on
grounds of Constructive Termination.

          IN WITNESS WHEREOF, Key and Meyer have executed this Agreement, Key by
its duly authorized Vice Chairman of the Board, as of the date first written
above.

              KEYCORP
 
       

  By:   /s/ THOMAS C. STEVENS

       

      Thomas C. Stevens

      Vice Chairman of the Board
 
            /s/ HENRY L. MEYER III           HENRY L. MEYER III

27